Fourth Court of Appeals
                                        San Antonio, Texas
                                                May 29, 2015

                                            No. 04-15-00275-CV

              IN RE HIGH PERFORMANCE ROPES OF AMERICA, INC.;
       Copper Clad, S.A. de C.V.; Luis Angel Alvarez Bilbao; Jose Ramon Alvarez Bilbao;
             Luis Enrique Alvarez Saiz; Eduardo Alvarez Saiz; Pablo Alvarez Saiz;
                            and Alumoclad de Mexico, S.A. de C.V.

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Rebeca C. Martinez, Justice

        On May 4, 2015, relators filed a petition for writ of mandamus. The court has considered
relators’ petition and is of the opinion that relators are not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on May 29, 2015.


                                                             _________________________________
                                                             Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2015.


                                                             ___________________________________
                                                             Keith E. Hottle
                                                             Clerk of Court


1
  This proceeding arises out of Cause No. 2013-CVF-001798 D4, styled CBI Logistics Services L.L.C. and
Caballero Brokers, Inc. v. High Performance Ropes of America, Inc.; Copper Clad, S.A. de C.V.; Luis Angel
Alvarez Bilbao; Jose Ramon Alvarez Bilbao; Luis Enrique Alvarez Saiz; Eduardo Alvarez Saiz; Pablo Alvarez Saiz;
Alumoclad de Mexico, S.A. de C.V. and E M Cable International, S.A.de C.V., pending in the 406th Judicial District
Court, Webb County, Texas, the Honorable Oscar J. Hale Jr. presiding.